



Exhibit 10-B

NON‑EMPLOYEE DIRECTOR
RESTRICTED STOCK UNIT AWARD AGREEMENT
This Restricted Stock Unit Award Agreement (the “Agreement”) is made as of the
date specified in the individual grant summary by and between Donaldson Company,
Inc., a Delaware corporation (hereinafter, together with its subsidiaries,
called “Donaldson” or “Company”), and the person specified in the individual
grant summary, a non‑Employee Director of Donaldson (hereinafter called the
“Participant”).
In consideration of the mutual covenants hereinafter set forth and for other
good and valuable consideration the parties hereto agree as follows:
1.    Grant of Restricted Stock Units. Donaldson hereby grants to the
Participant the number of Restricted Stock Units representing the right to
receive shares of common stock, par value of US$5.00 per share, of Donaldson
(“Common Stock”) specified in the grant summary for no cash consideration, and
dividend equivalent amounts corresponding to the shares, subject to the
following terms and conditions:
(a)
This Award is granted pursuant to the Donaldson Company, Inc. Compensation Plan
for Non‑Employee Directors and the 2010 Master Stock Incentive Plan of Donaldson
(collectively, the “Plan”), and is subject to all of the terms and conditions of
the Plan. The Participant acknowledges receipt of a copy of the Plan and the
Plan Prospectus. Capitalized terms not defined in this Agreement shall have the
meaning ascribed to such terms in the Plan.

(b)
Date of grant shall be as specified on your individual grant summary made
available to you on‑line (“Grant Date”).

(c)
Neither the Restricted Stock Units, nor the shares of Common Stock to which the
units relate, may be sold, assigned, hypothecated or transferred (including
without limitation, transfer by gift or donation) until the first anniversary of
the Grant Date (“Restriction Period”). Restricted Stock Units granted to the
Participant shall be credited to an account in the Participant’s name. This
account shall be a record of book‑keeping entries only and shall be utilized
solely as a device for the measurement and determination of the number of shares
of Common Stock to be issued to or in respect of the Participant pursuant to
this Agreement.

(d)
The Restricted Stock Units subject to the Award shall be forfeited to Donaldson
if, at any time within the Restriction Period, the Participant’s service as a
Director of the Company is terminated for any reason unless:

(i)
the Participant’s termination is due to retirement or resignation from service
as a Director of the Company in accordance with the age and term limits of the
Corporate Governance Guidelines of the Company; or

(ii)
a majority of the members of the Board of Directors other than the eligible
Director consent to the continued vesting of the Restricted Stock in accordance
with the original vesting schedule.

(e)
Upon the expiration of the Restriction Period, the Company shall cause to be
issued to the Participant, or to the Participant’s designated beneficiary or
estate in the event of the Participant’s death, one share



1

--------------------------------------------------------------------------------




of Common Stock in payment and settlement of each vested Restricted Stock Unit.
The Company shall cause the shares issuable in connection with the vesting of
any such Restricted Stock Units to be issued as soon as practicable after the
Restriction Period, but in all events no later than 30 days after the
Restriction Period, and the Participant shall have no power to affect the timing
of such issuance. Such issuance shall be evidenced by a stock certificate or
appropriate entry on the books of the Company or a duly authorized transfer
agent of the Company and shall be in complete settlement and satisfaction of
such vested Restricted Stock Units.
(f)
Notwithstanding anything herein to the contrary such restrictions shall lapse
and all of the shares of Common Stock shall become fully vested in the event of
a Change in Control as defined in section 2 below.

2.    Vesting upon Change in Control. In the event of a “Change in Control” of
Donaldson, the Restricted Stock Units shall immediately become fully vested and
the shares subject to the Award shall be delivered to the Participant. The term
“Change in Control” shall have the following meaning assigned to it in this
Agreement. A “Change in Control” of Donaldson shall have occurred if (i) any
“person” as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (other than Donaldson, any
trustee or other fiduciary holding securities under an employee benefit plan of
Donaldson or any corporation owned, directly or indirectly, by the stockholders
of Donaldson in substantially the same proportions as their ownership of stock
of Donaldson), either is or becomes the “beneficial owner” (as defined in Rule
13d‑3 under the Exchange Act), directly or indirectly, of securities of
Donaldson representing 30% or more of the combined voting power of Donaldson’s
then outstanding securities, (ii) during any period of 2 consecutive years,
individuals who at the beginning of such period constitute the Board of
Directors, and any new Director (other than a Director designated by a person
who has entered into an agreement with Donaldson to effect a transaction
described in clause (i), (iii) or (iv) of this subparagraph) whose election by
the Board of Directors or nomination for election by Donaldson’s stockholders
was approved by a vote of at least two‑thirds (2/3) of the Directors then still
in office who either were Directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority thereof, unless the approval of the
election or nomination for election of such new Directors was in connection with
an actual or threatened election or proxy contest, (iii) the stockholders of
Donaldson approve a merger or consolidation of Donaldson with any other
corporation, other than (A) a merger or consolidation which would result in the
voting securities of Donaldson outstanding immediately prior thereto continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 80% of the combined voting power
of the voting securities of Donaldson or such surviving entity outstanding
immediately after such merger or consolidation or (B) a merger or consolidation
effected to implement a recapitalization of Donaldson (or similar transaction)
in which no “person” (as hereinabove defined) acquires more than 30% of the
combined voting power of Donaldson’s then outstanding securities or (iv) the
stockholders of Donaldson approve a plan of complete liquidation of Donaldson or
an agreement for the sale or disposition by Donaldson of all or substantially
all of Donaldson’s assets or any transaction having a similar effect.
Notwithstanding the foregoing, if any payment due under this Section 2 is
deferred compensation subject to Section 409A of the Code, and if the Change in
Control is not a “change in control event” that serves as a permissible payment
event under Treasury Regulation § 1.409A‑3(i)(5) or such other regulation or
guidance issued under Section 409A of the Code, then the Restricted Stock Units
shall vest upon the Change in Control as provided above but delivery of the
shares subject to the Award shall be delayed until the end of the Restriction
Period.
3.    Miscellaneous.
(a)
The Restricted Stock Units do not entitle the Participant to any rights of a
stockholder of the Company. Notwithstanding the foregoing, the Participant shall
accumulate an unvested right to dividend equivalent amounts on the shares of
Common Stock underlying Restricted Stock Units if cash dividends are declared



2

--------------------------------------------------------------------------------




by Donaldson on the shares on or after the Grant Date. Each time a dividend is
paid on Common Stock, the Participant shall accrue an additional number of
Restricted Stock Units (rounded to the nearest whole share) having a Fair Market
Value on the dividend payment date equal to the amount of the dividend payable
on the Participant’s Restricted Stock Units on the dividend record date. The
additional Restricted Stock Units shall be subject to the same vesting,
forfeiture and share delivery terms in Section 1 and Section 2 above as if they
had been awarded on the Grant Date. The Participant shall not be entitled to
dividend equivalents with respect to dividends declared prior to the Grant Date.
All dividend equivalents accumulated with respect to forfeited Restricted Stock
Units shall also be irrevocably forfeited. As of the date of issuance of shares
underlying Restricted Stock Units, the Participant shall have all of the rights
of a stockholder of the Company with respect to any shares issued pursuant
hereto.
(b)
Upon any stock dividend or split, recapitalization, consolidation, or the like,
occurring after the date hereof, as a result of which securities of any class
shall be issued in respect of outstanding shares of Common Stock, or shares of
Common Stock shall be changed into the same or a different number of shares or
other securities of the same or other class or classes, then the Board of
Directors shall determine if any equitable adjustment is necessary to protect
the Participant against dilution and shall determine the terms of such
adjustment, if any. In the case of any stock dividend or split effected after
the date hereof, the number of shares of Common Stock to be issued hereunder
shall be automatically adjusted to prevent dilution of the potential benefits
intended to be made available hereunder.

(c)
This Award shall be effective only after the Participant agrees to the terms and
conditions of the Agreement.

(d)
This agreement shall be construed and enforced in accordance with the laws of
the state of Delaware, except with respect to its rules relating to conflicts of
law. The Participant consents to the exclusive jurisdiction of the state and
federal courts of the state of Minnesota in connection with any controversies
relating to or arising out of this Agreement, and agrees that any and all
litigation relating to or arising out of this Agreement shall be venued in
Hennepin County, Minnesota.

(e)
As a condition of the grant of this Award, the Participant agrees to repatriate
all payments attributable to the shares of Common Stock and/or cash acquired
under the Plan (including, but not limited to, dividends and any proceeds
derived from the sale of the shares of Common Stock) in accordance with local
foreign exchange rules and regulations in the Participant’s country of
residence. In addition, the Participant also agrees to take any and all actions,
and consents to any and all actions taken by Donaldson, as may be required to
allow Donaldson to comply with local laws, rules and regulations in the
Participant’s country of residence. Finally, the Participant agrees to take any
and all actions as may be required to comply with the Participant’s personal
legal and tax obligations under local laws, rules and regulations in the
Participant’s country of residence.

(f)
Donaldson, in its sole discretion, may decide to deliver any documents related
to the Restricted Stock Units or other Awards granted to the Participant under
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on‑line or electronic system established and maintained by Donaldson or a
third party designated by Donaldson.

(g)
The Participant acknowledges and agrees that it is the Participant’s express
intent that this Agreement, the Plan and all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the grant of this
Award, be drawn up in English. If the Participant has received this Agreement,
the Plan or any other documents related to the Award translated into a language
other than English, and if



3

--------------------------------------------------------------------------------




the meaning of the translated version is different than the English version, the
English version shall control.
(h)
Notwithstanding any provisions in this Agreement to the contrary, this Award
shall be subject to any special terms and conditions for the Participant’s
country of residence, as set forth in the applicable addendum to this Agreement,
if any. Further, if the Participant transfers residency to another country
reflected in an addendum to this Agreement, the special terms and conditions for
such country will apply to the Participant to the extent Donaldson determines,
in its sole discretion, that the application of such terms and conditions is
necessary or advisable in order to comply with local laws, rules and/or
regulations or to facilitate the operation and administration of the Award and
the Plan (or Donaldson may establish alternative terms and conditions as may be
necessary or advisable to accommodate the Participant’s transfer). Any
applicable addendum shall constitute part of this Agreement.

(i)
Donaldson reserves the right to impose other requirements on this Award, any
shares of Common Stock underlying the Award, and the Participant’s participation
in the Plan, to the extent Donaldson determines, in its sole discretion, that
such other requirements are necessary or advisable in order to comply with local
laws, rules and/or regulations or to facilitate the operation and administration
of the Award and the Plan. Such requirements may include (but are not limited
to) requiring the Participant to sign any agreements or undertakings that may be
necessary to accomplish the foregoing.

(j)
If the Participant is resident outside the United States, the grant of the Award
is not intended to be a public offering of securities in the Participant’s
country of residence. Donaldson has not submitted any registration statement,
prospectus or other filings with the local securities authorities (unless
otherwise required under local law), and the grant of the Award is not subject
to the supervision of the local securities authorities. Investment in shares of
Common Stock involves a degree of risk. The Participant should consult with the
Participant’s personal advisor for professional investment advice.

(k)
The Participant’s country of residence may have insider trading and/or market
abuse laws that may affect the Participant’s ability to acquire or sell shares
of Common Stock under the Plan during such times the Participant is considered
to have “inside information” (as defined in the laws in Participant’s country of
residence). These laws may be the same or different from any Donaldson insider
trading policy. The Participant acknowledges that it is the Participant’s
responsibility to be informed of and compliant with such regulations, and the
Participant is advised to speak to his / her personal advisor on this matter.

(l)
The invalidity or unenforceability of any provision of the Plan or this
Agreement will not affect the validity or enforceability of any other provision
of the Plan or this Agreement, and each provision of the Plan and this Agreement
will be severable and enforceable to the extent permitted by law.

4.    Consent to Collection/Processing/Transfer of Personal Data. Pursuant to
applicable personal data protection laws, Donaldson hereby notifies the
Participant of the following in relation to the Participant’s personal data and
the collection, use, processing and transfer of such data in relation to
Donaldson’s grant of this Award and the Participant’s participation in the Plan.
The collection, use, processing and transfer of the Participant’s personal data
is necessary for Donaldson’s administration of the Plan and the Participant’s
participation in the Plan, and the Participant’s denial and/or objection to the
collection, use, processing and transfer of personal data may affect the
Participant’s participation in the Plan. As such, the Participant hereby
voluntarily acknowledges and consents (where required under applicable law) to
the collection, use, processing and transfer of personal data as described in
this paragraph.
Donaldson holds certain personal information about the Participant, including
the Participant’s name, home address, email address and telephone number, date
of birth, social security number, passport number or other employee


4

--------------------------------------------------------------------------------




identification number, salary, nationality, job title, any shares of Common
Stock or directorships held in Donaldson, details of all stock awards or any
other entitlement to shares of Common Stock awarded, canceled, purchased,
vested, unvested or outstanding in the Participant’s favor, for the purpose of
managing and administering the Plan (“Data”). Data may be provided by the
Participant or collected, where lawful, from third parties, and Donaldson will
process Data for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan. Data processing will take
place through electronic and non‑electronic means according to logics and
procedures strictly correlated to the purposes for which Data are collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations in the Participant’s country of residence. Data processing
operations will be performed minimizing the use of personal and identification
data when such operations are unnecessary for the processing purposes sought.
Data will be accessible within Donaldson’s organization only by those persons
requiring access for purposes of the implementation, administration and
operation of the Plan and for the Participant’s participation in the Plan.
Donaldson will transfer Data within the Donaldson organization as necessary for
the purpose of implementation, administration and management of the
Participant’s participation in the Plan, and Donaldson may further transfer Data
to any third parties assisting Donaldson in the implementation, administration
and management of the Plan. These recipients may be located in the European
Economic Area, or elsewhere throughout the world, such as the United States. The
Participant hereby authorizes (where required under applicable law) them to
receive, possess, use, retain and transfer Data, in electronic or other form,
for purposes of implementing, administering and managing the Participant’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of Common Stock on the Participant’s behalf to a broker or other third
party with whom the Participant may elect to deposit any shares of Common Stock
acquired pursuant to the Plan.
The Participant may, at any time, exercise his or her rights provided under
applicable personal data protection laws, which may include the right to (a)
obtain confirmation as to the existence of Data, (b) verify the content, origin
and accuracy of Data, (c) request the integration, update, amendment, deletion,
or blockage (for breach of applicable laws) of Data, and (d) to oppose, for
legal reasons, the collection, processing or transfer of Data which is not
necessary or required for the implementation, administration and/or operation of
the Plan and the Participant’s participation in the Plan. The Participant may
seek to exercise these rights by contacting Donaldson Legal Department.
By execution of this Agreement as of the Grant Date, the Participant hereby
accepts and agrees to be bound by all of the terms and conditions of this
Agreement and the Plan.
PARTICIPANT:


SIGNED BY ELECTRONIC SIGNATURE*


* BY ELECTRONICALLY ACCEPTING THIS AWARD, THE PARTICIPANT AGREES THAT (i) SUCH
ACCEPTANCE CONSTITUTES THE PARTICIPANT’S ELECTRONIC SIGNATURE IN EXECUTION OF
THE AGREEMENT; (ii) THE PARTICIPANT AGREES TO BE BOUND BY THE PROVISIONS OF THE
PLAN, THE AGREEMENT AND THE ADDENDUM TO THE AGREEMENT (IF ANY); (iii) THE
PARTICIPANT HAS REVIEWED THE PLAN, THE AGREEMENT AND THE ADDENDUM TO THE
AGREEMENT (IF ANY) IN THEIR ENTIRETY, HAS HAD AN OPPORTUNITY TO OBTAIN THE
ADVICE OF COUNSEL PRIOR TO ACCEPTING THIS AWARD AND FULLY UNDERSTANDS ALL OF THE
PROVISIONS OF THE PLAN, THE AGREEMENT AND THE ADDENDUM TO THE AGREEMENT (IF
ANY); (iv) THE PARTICIPANT HAS BEEN PROVIDED WITH A COPY


5

--------------------------------------------------------------------------------




OR ELECTRONIC ACCESS TO A COPY OF THE U.S. PROSPECTUS FOR THE PLAN AND THE TAX
SUPPLEMENT TO THE U.S. PROSPECTUS FOR EMPLOYEE’S COUNTRY, IF APPLICABLE; AND (v)
THE PARTICIPANT HEREBY AGREES TO ACCEPT AS BINDING, CONCLUSIVE AND FINAL ALL
DECISIONS OR INTERPRETATIONS OF THE HUMAN RESOURCES COMMITTEE UPON ANY QUESTIONS
ARISING UNDER THE PLAN, THE AGREEMENT AND THE ADDENDUM TO THE AGREEMENT (IF
ANY).




6